Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 4/21/2022 has been entered. 
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 4/21/2022, have been fully considered, but the arguments regarding amended claim 1 are moot because the arguments do not apply to new ground of rejection with a new reference US 2008/0026564 A1 to Frohberg, being used in the current rejection. See detail below.
Regarding the Restriction Requirement on the methods claims 21-33, the claim 21 (with the claims 22-30 dependent upon) has distinct or exclusive features of "forming a metallic feature in the first dielectric layer, wherein the forming the metallic feature comprises implanting an upper portion of the metallic feature with a dopant having a first dopant concentration, and a lower portion of the metallic feature has a second dopant concentration of the dopant smaller than the first dopant concentration; ...forming a contact plug comprising: a first portion penetrating through the second dielectric layer; and a second portion extending into the upper portion of the metallic feature, wherein the second portion laterally extends beyond edges of the first portion, and the second portion has a bottom in the upper portion of the metallic feature”. Similarly, the claim 31 (with the claims 32-33 dependent upon) has distinct or exclusive features of “forming a source/drain region; forming a silicide region over and contacting the source/drain region; ... forming a first contact plug over and contacting the silicide region, with the first contact plug being in the first inter-layer dielectric; ... forming a contact opening, wherein the contact opening comprises: a first portion in the second inter-layer dielectric; a second portion in the etch stop layer, wherein a lower part of the second portion extends laterally beyond first edges of the first portion; and a third portion extending into the first contact plug, wherein the third portion extends laterally beyond second edges of the second portion”, These above mentioned features recited in claim 21 and claim 31 are distinct or exclusive from the originally elected invention having features of “implanting the metallic feature with a dopant; forming a dielectric layer over the etch stop layer; performing a first etching process to etch the dielectric layer and the etch stop layer to form a first opening, wherein the first opening has a first width; performing a second etching process to etch the metallic feature and to form a second opening in the metallic feature, wherein the second opening is joined with the first opening, and wherein the second opening has a portion having a second width greater than the first width, and wherein both of the first width and the second width are measured in a direction parallel to a top surface of the etch stop layer” recited in claim 1. Therefore, the inventions in claim 21-33 were found independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species, see MPEP § 808.02), and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Therefore, the claims 21-33 are withdrawn from consideration as being directed to non-elected inventions with traverse. 
Claim Status
Claims 1-7 and 21-33 are pending.
Claims 8-20 are canceled by Applicant. 
Claims 21-33 are withdrawn, non-elected with traverse.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shinichi Arakawa, (US 2006/0125100 A1, of record, hereinafter Arakawa) in view of Kai Frohberg et al., (US 2008/0026564 A1, hereinafter Frohberg).
Regarding claim 1, Arakawa discloses a method comprising: 
forming a metallic feature (wiring 15 in Fig. 1B); 
forming an etch stop layer (etching stopper film 16) over the metallic feature (15); 
implanting (ion implantation process described in [0052]) the metallic feature (15) with a dopant (metallic material introduced to wiring 15 to form alloy layer 31); 
forming a dielectric layer (insulating film 17) over the etch stop layer (16); 
performing a first etching process to etch the dielectric layer (etch insulating film 17 in Fig. 1B described in 0051]) and the etch stop layer (etching stopper film 16 is etched away described in [0057]) to form a first opening (connection hole 18 in Fig. 1E), wherein the first opening (18) has a first width (first width of 18); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Arakawa’s Fig. 1B, annotated. 
performing a second etching process (sputter etching described in [0059]) to etch the metallic feature (the alloy layer 31 in wiring 15 can be completely removed described in [0060]) and to form a second opening (opening in wiring 15) in the metallic feature (15), wherein the second opening (the opening in wiring 15 in Fig. 1F) is joined with the first opening (18); … and 
filling the first opening (18) and the second opening (the opening in wiring 15) with a metallic material (wiring material film 21 in Fig. 1H) to form a contact plug (wiring 22 in Fig. 1I).  
Arakawa does not expressly disclose wherein the second opening (opening in wiring 15) has a portion having a second width greater than the first width (first width of 18), and wherein both of the first width and the second width are measured in a direction parallel to a top surface of the etch stop layer (of 16). 
However, However, in the same semiconductor device manufacturing field of endeavor, Frohberg discloses performing a first etching to form a first contact via 208 with a first width d in a second dielectric layer 204 and an etch stop layer 203 in Fig. 2a; and perform a second etching to form a cavity 220 with a second width d’ in a conductive trench 211 in Fig. 2a-2b described in [0035-0039]. The second width d’ is greater than the first width d measured in a direction parallel to a top surface of the etch stop layer 203. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Frohberg’s Fig. 2b, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Arakawa’s structure to have the second width greater than the first width according to Frohberg’s teaching to make a reliable contact structure. 
Regarding claim 2, Arakawa modified by Frohberg discloses the method of claim 1,
wherein in the implanting, an element selected from the group consisting of Ge, Xe, Ar, Si, and combinations thereof is implanted (Arakawa: Si as ion implantation metallic material described in [0053]).  
Regarding claim 4, Arakawa modified by Frohberg discloses the method of claim 1,
wherein in the implanting the metallic feature, a top portion of the metallic feature (Arakawa’s top portion of wiring 15) is implanted, and a bottom portion of the metallic feature (Arakawa’s bottom portion of wiring 15 in Fig. 1B) is not implanted.  
Regarding claim 6, Arakawa modified by Frohberg discloses the method of claim 1,
wherein the implanting is performed after the etch stop layer (Arakawa’s 16 in Fig. 1B) is formed, with the dopant penetrating through the etch stop layer (Arakawa’s 16).  

Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shinichi Arakawa, (US 2006/0125100 A1, of record, hereinafter Arakawa) in view of Kai Frohberg et al., (US 2008/0026564 A1, hereinafter Frohberg) and in further view of Kuo-Ju Chen et al., (US 2019/0305107 A1, of record, hereinafter Chen).
Regarding claim 3, Arakawa modified by Frohberg discloses the method of claim 1,
Arakawa does not expressly disclose wherein in the implanting, germanium is implanted.  
However, in the same semiconductor device manufacturing field of endeavor, Chen discloses germanium (Ge) can be implanted into a metal material 244-3 in Fig. 1F described in [0045].

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Chen’s Fig. 1F, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Chen’s germanium material to be implanted into Arakawa’s wiring layer to form metal alloy to densify structure of the metal material described in [0045] by Chen. 
Regarding claim 5, Arakawa modified by Frohberg discloses the method of claim 1,
Arakawa modified by Frohberg does not expressly disclose wherein the metallic feature (Arakawa’s wiring 15) is formed in an additional dielectric layer, and wherein a top portion of the additional dielectric layer is implanted, and a bottom portion of the additional dielectric layer is not implanted.  
However, in the same semiconductor device manufacturing field of endeavor, Chen discloses a metal material 244-3 extending from a first IDL 222 into a second IDL 226 over the first IDL 222, a top portion of the second IDL 226 has implanted dopants 274 and a bottom portion of the second IDL 226 does not have the dopants 274 as shown in Fig. 1F described in 0050].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to extend the Arakawa’s wiring height into Chen’s second IDL and implantation in the upper portion of the second IDL to make electrical connections to upper parts of the device and avoid damage to the bottom portion of the second IDL and other parts underneath. 
Regarding claim 7, Arakawa modified by Frohberg discloses the method of claim 1,
Arakawa modified by Frohberg does not expressly disclose wherein the implanting is performed before the etch stop layer (Arakawa’s 16) is formed.
However, in the same semiconductor device manufacturing field of endeavor, Chen discloses implantation process 272 is performed before an etching stop layer 260 is formed in Fig. 1H.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implant Arakawa’s wiring layer first and form etch stop layer later according to Chen’s teaching to simply the implant process without implant through the etch stop layer. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898